Shippen, C. J.
We entertained doubts at one stage of this cause, respecting the propriety of the present method of recovering this recognizance. Our constitution guards against in-formations unless in certain excepted cases ; and prosecutions for libels in England generally originate by information. We thought there might be oppression in the case of a single justice, with all the checks placed on him by the law, who might take bail in any indefinite sum ; and many inconveniences might *100arise to the sureties, when the principals had gone off and were tried unheard. But we are bound by positive adjudged cases, and must be governed by the law as we find it. If any evils arise, the legislature only are competent to remove them.
Referred, to in 1 Binn. 422.
The authorities cited by the counsel for the state fully prove, that the guilt of the party may be determined on the scire facias, on the recognizance.
The jury in this case have the constitutional right of determining the law and the facts, under the direction of the court *whether the publications of the defendant are libels ; and if they view them in the light we do, they will have no [*101 hesitation in pronouncing them to be such. Libels are destructive both of public and private happiness, manifestly tend to breaches of the peace, and are good causes of forfeiture of a recognizance to keep the peace or of good behaviour. They merit every discouragement, to which they may be legally subjected by a court and jury.
Verdict for the commonwealth.